Supplement Dated June 28, 2011 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account Y American Legacy SVUL-IV American Legacy PreservationEdge SVUL American Legacy AssetEdge VUL American Legacy VULdb-II American Legacy VULcv-III American Legacy VULcv-IV American Legacy VULdb-IV American Legacy SVUL-III LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account Y American Legacy SVUL-IV American Legacy PreservationEdge SVUL American Legacy AssetEdge VUL American Legacy VULcv-III American Legacy VULcv-IV American Legacy VULdb-IV The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. Lincoln Variable Insurance Products Trust (“LVIP”) has made a correction to some of their fees.As a result, the minimum total annual operating expenses as shown in Table III: Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) has changed to 0.54%.
